                 Case 1:19-cr-00875-LTS Document 23 Filed 03/12/20 Page 1of1
                                 LAW OFFICE OF ANTHONY STRAZZA
                                  245 MAIN STREET, SUITE 420, WHITE PLAINS, NY, 10601
                             OFFICE:914.844.1551 +FAX: 914.517.5912 + AS@STRAZZALAW.COM




                                                             March 12, 2020

 ByECF
 Hon. Laura Taylor Swain
                                                                               r~~~~~~~~
                                                                                  ELECTRO~lC:\LLY FILED
 United States District Judge
                                                                                                                    !
 Daniel Patrick Moynihan                                                           DOC #:                 1}J ']>). i
 United States Courthouse                    MEi\110 ENDORSED                      DATE FILED: ~---Iv               \
 500 Pearl St.
                                                                                   - -·--- ---------····-
 New York, NY 10007

                                       Re:    I Inited States v Robert Wade
                                              19 Cr. 875 (L TS)

 Dear Judge Swain:

         As the Court is aware, I represent Robert Wade, the defendant in the above referenced
 matter. Mr. Wade currently has a bail hearing scheduled for March 13, 2020, at 10:00 a.m. I am
 writing with the consent of the Government to respectfully request an adjournment of this
 proceeding. Due to the recent issues at the Metropolitan Correctional Center (MCC) where Mr.
 Wade is being detained (which included suspension of legal visits and no opportunity for the
 inmates to contact counsel or family), I was not able to meet with Mr. Wade from the date of our
 last conference on February 27, 2020, until yesterday, March 11, 2020. Accordingly, I need
 more time to put together a proposed bail package. After conferring with the Government, the
 following dates work for the parties: March 23, 24, or 27, 2020 (preferably in the morning so that
 family members can be present). This represents my first request of this kind.

          The Court's time and attention to this request are very much appreciated.

11! k~11~ ~~-ft)
 W rd\ 11; J..() J.-0/ CJ)(- I 0 ~ <Jtl A--M.                Respectfully submitted,

                                                                     -s-
   SO ORDERED:
                                                             Anthony Strazza, Esq.
         ~ 3lt~l~
  ~~YLOR SWAIN
   • "    ")   :: T   '\TES D!STR:CT JUDGE
 cc.      All parties (via ECF)
          Lisa Chan, U.S. Pretrial Services Officer
